 1
 2
 3                                           JS-6
 4
 5
 6
                           UNITED STATES DISTRICT COURT
 7
                          CENTRAL DISTRICT OF CALIFORNIA
 8
 9
10    MARTIN NUNEZ-MARTINEZ,                        Case No. EDCV 19-514-DMG (KK)
11                              Plaintiff,
12                        v.                        JUDGMENT
13    UNITED STATES OF AMERICA, ET
      AL.,
14
                                Defendant(s).
15
16
17         Pursuant to the Order Accepting Findings and Recommendation of United
18   States Magistrate Judge,
19         IT IS HEREBY ADJUDGED that this action is dismissed without prejudice.
20
21   DATED: January 2, 2020
22
                                             DOLLY M. GEE
23                                           United States District Judge
24
25
26
27
28
